     Case 8:20-cv-01514-CJC-ADS Document 8 Filed 09/03/20 Page 1 of 4 Page ID #:44



                                                                               JS-6
 1

 2
                                                                               9/3/2020
 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10
                                                  )
11
     JOSEPH THOMAS TRACY III and                  ) Case No.: SACV 20-01514-CJC(ADSx)
                                                  )
12   GINA TRACY,                                  )
                                                  )
13                                                )
                  Plaintiffs,                     )
14                                                ) ORDER SUA SPONTE REMANDING
           v.                                     ) CASE TO STATE COURT
15                                                )
                                                  )
16   HYUNDAI MOTOR AMERICA, and                   )
     DOES 1 through 100, inclusive,               )
17                                                )
                                                  )
18                Defendants.                     )
19                                                )

20

21         On July 15, 2020, Plaintiffs Joseph Thomas Tracy III and Gina Tracy filed this
22   action in Orange County Superior Court against Defendants Hyundai Motor America and
23   unnamed Does. (Dkt. 1-1 [Complaint, hereinafter “Compl.”].) Plaintiffs allege that on
24   July 15, 2018 they acquired a 2017 Hyundai Sonata from Defendants. (Id. ¶ 9.) Shortly
25   before August 4, 2019, the vehicle began experiencing problems with the engine, “which
26   caused the vehicle to stall and lose power upon the vehicle reaching the speed of 60 miles
27   per hour.” (Id. ¶ 11.) Plaintiffs brought the vehicle to Defendants’ authorized
28   dealerships at least three times for repairs, but Defendants “failed and refused to repair

                                                  -1-
     Case 8:20-cv-01514-CJC-ADS Document 8 Filed 09/03/20 Page 2 of 4 Page ID #:45




 1   the defect within a reasonable number of repair attempts.” (Id. ¶ 12.) Plaintiffs asserts
 2   four claims alleging breach of express and implied warranties under the Song-Beverly
 3   Consumer Warranty Act, California Civil Code § 1790 et seq., and the Magnuson-Moss
 4   Warranty Act, 15 U.S.C. § 2301 et seq. (Id.) They seek restitution, incidental and
 5   consequential damages, reasonable attorneys' fees, and civil penalties. (Id. at 6௅7.)
 6

 7         On August 14, 2020, Defendant Hyundai Motor America removed, asserting that
 8   this Court has federal question jurisdiction over the Magnuson-Moss Warranty Act
 9   claims and supplemental jurisdiction over the state law claims. See 28 U.S.C §§ 1331,
10   1367. A defendant may remove a civil action filed in state court to a federal district court
11   if the federal court would have had original jurisdiction over the action. 28 U.S.C.
12   § 1441. Principles of federalism and judicial economy require courts to “scrupulously
13   confine their [removal] jurisdiction to the precise limits which [Congress] has defined.”
14   See Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941). Indeed, “[n]othing is
15   to be more jealously guarded by a court than its jurisdiction.” See United States v. Ceja-
16   Prado, 333 F.3d 1046, 1051 (9th Cir. 2003) (internal quotations omitted). The defendant
17   removing the action to federal court bears the burden of establishing that the district court
18   has subject matter jurisdiction over the action, and the removal statute is strictly
19   construed against removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
20   1992).
21

22         Federal courts have a duty to examine their subject matter jurisdiction whether or
23   not the parties raise the issue. See United Investors Life Ins. Co. v. Waddell & Reed,
24   Inc., 360 F.3d 960, 966 (9th Cir. 2004) (“[A] district court's duty to establish subject
25   matter jurisdiction is not contingent upon the parties’ arguments.”). “The court may—
26   indeed must—remand an action sua sponte if it determines that it lacks subject matter
27   jurisdiction.” GFD, LLC v. Carter, 2012 WL 5830079, at *2 (C.D. Cal. Nov. 15, 2012).
28


                                                   -2-
     Case 8:20-cv-01514-CJC-ADS Document 8 Filed 09/03/20 Page 3 of 4 Page ID #:46




 1         As relevant here, a federal question claim brought under the Magnuson-Moss
 2   Warranty Act requires that the amount in controversy exceeds “$50,000 (exclusive of
 3   interests and costs) computed on the basis of all claims to be determined in this suit.”
 4   15 U.S.C. § 2310(d)(3)(B). If the complaint does not allege that the amount in
 5   controversy has been met, the removing defendant must allege in its notice of removal
 6   that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee Basin
 7   Operating Co., LLC v. Owens, 574 U.S. 81, 87௅88 (2014).
 8

 9         Plaintiffs do not allege a specific amount of damages. (See Compl.) At best, the
10   Complaint indicates the “[a]mount demanded exceeds $25,000.” (Id. at Ex. B.) Thus,
11   from the face of the Complaint the amount in controversy is unclear and Defendant bears
12   the burden of establishing it has been met. In its notice of removal, Defendant fails to
13   establish that the amount in controversy exceeds the $50,000 threshold required for
14   federal question jurisdiction. (See Dkt. 1 [Notice of Removal].) Indeed, it does not
15   address the issue at all, but references only the Complaint and its attached exhibits.
16

17         This does not satisfy Defendant’s burden to establish this Court’s removal
18   jurisdiction, which is strictly construed against such jurisdiction. See Gaus, 980 F.2d at
19   566. The Complaint does not describe the extent of Plaintiffs’ damages, and Defendant
20   makes no effort to describe them to the Court to help the Court evaluate whether
21   Defendant has met its burden. According to the vehicle acquisition agreement, the total
22   cash price was $11,990. (Compl. at Ex. A.) Even considering the two-times damages
23   civil penalty under California Civil Code § 1794(c), this would not exceed the $50,000
24   requirement.
25

26         Courts in this district have found that defendants who made a much better showing
27   of a $50,000 amount in controversy than Defendant did here failed to meet their burden.
28   For example, one court found that a defendant failed to show by a preponderance of the

                                                  -3-
     Case 8:20-cv-01514-CJC-ADS Document 8 Filed 09/03/20 Page 4 of 4 Page ID #:47




 1   evidence that the amount in controversy was met where the defendant presented evidence
 2   that the retail price of the vehicle was $22,090 which, when calculated with the maximum
 3   civil penalty, exceeded the $50,000 threshold. Limon-Gonzalez v. Kia Motors America,
 4   Inc., at *3 (C.D. Cal. July 7, 2020). Here, Defendant did not present any calculations at
 5   all. Similarly, another court found that evidence that the plaintiff paid $30,000 was not
 6   sufficient to show the amount in controversy was met when adding civil penalties,
 7   because the defendant did not address a reduction in the amount for use of the vehicle or
 8   provide evidence to support the award of civil penalties. Quinones v. FCA US LLC, 2020
 9   WL 4437482, at *1௅2 (C.D. Cal. July 31, 2020). Here, Defendant provides even less
10   information—in fact, none—than the defendants in Limon-Gonzalez or Quinones, who at
11   least attempted to calculate the amount in controversy.
12

13         “Federal jurisdiction must be rejected if there is any doubt as to the right of
14   removal in the first instance.” Gaus, 980 F.2d at 566. Accordingly, the Court sua sponte
15   REMANDS this case to Orange County Superior Court.
16

17         DATED:       September 3, 2020
18                                                 __________________________________
19                                                        CORMAC J. CARNEY
20                                                 UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                                  -4-
